PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 12-3472
                   _____________

                RODNEY COLLINS,
                          Appellant

                          v.

SECRETARY OF THE PENNSYLVANIA DEPARTMENT
   OF CORRECTIONS; MICHAEL WENEROWICZ;
    DISTRICT ATTORNEY OF THE COUNTY OF
  PHILADELPHIA; ATTORNEY GENERAL OF THE
           STATE OF PENNSYLVANIA
               _______________

    On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
                (D.C. No. 10-cv-5950)
        District Judge: Hon. Anita B. Brody
                  _______________

                       Argued
                   October 17, 2013
Before: RENDELL, JORDAN and LIPEZ*, Circuit Judges.

                 (Filed: February 10, 2114 )
                      _______________

Kimberly M. Dolan [ARGUED]
Regional Housing Legal Services
2 S. Easton Road
Glenside, PA 19038
      Counsel for Appellant

Molly S. Lorber [ARGUED]
Philadelphia County Office of District Attorney
3 South Penn Square
Philadelphia, PA 19107
      Counsel for Appellees
                    _______________

             ORDER AMENDING OPINION
                 _______________

        IT IS ORDERED that the above captioned opinion,
filed January 31, 2014, be amended as follows:




_______________

      * Honorable Kermit V. Lipez, United States Court of
Appeals Senior Judge for the First Circuit, sitting by
designation.




                             2
The middle of Page 30, the line beginning “ineffectiveness
assistance”, “ineffectiveness” shall be changed to
“ineffective”.


                                   s/ Kent A. Jordan
                                  Circuit Judge

DATED: February 10, 2014




                              3